Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claim 43 has been amended. Claims 43-68 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
4.	For claims 46 and 63, the phrases “or” and “and/or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Objections
5.	Claim 53 is objected to because of the following informalities:
Claim 53 recites, “the operating system area…” However, this phrase lacks antecedent basis as “an operating system area” was not introduced in claims 43 or 53.
Appropriate correction is required.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
8.	Claims 43, 45, 47-49, 54-55 and 59-63 are rejected under 35 U.S.C. 103 as being unpatentable over Asnaashari et al. (U.S. Patent Application Publication 2009/0121028; hereafter “Asnaashari”), and further in view of Yuen et al. (U.S. Patent Application Publication 2012/0297205; hereafter “Yuen”).
	For claim 43, Asnaashari teaches a computer implemented method comprising:
	(A) providing at least one mobile electronics device (note paragraph [0011], storage device), each device having a data store comprising a first area (note paragraph [0015], memory is divided into partitions including read-only partition), being a first block of known size in the data store (note paragraphs [0013] and [0016], space management system knows size of partitions; paragraph [0024], read-only partition is sized according to size of data to be written on it), and a second area (note paragraph [0015], memory is divided into partitions including user data partition), also being a second block of known size in the data store (note paragraphs [0013] and [0016], space management system knows size of partitions); the second area being distinct from the first area to assist with securing the first area (note paragraphs [0006] and [0021], memory being partitioned allows for read-only partition to be protected from being overwritten by an unauthorized user; i.e. to assist with securing the first area); the first area being a system area (note paragraph [0016], read-only partition stores application programs and other data used by the system) and the second area for storing personal information (note paragraphs [0002] and [0015], user data partition stores personal user data, e.g. financial data); and
	(B) in connection with each mobile electronic device:
	associating personal information with identifying information to provide special personal information (note paragraphs [0004] and [0020], user data is encrypted with an encryption key, i.e. identifying information, to create encrypted data, i.e. special personal information);
	storing the special personal information in the second area (note paragraphs [0015] and [0020], encrypted data is stored in user data partition); and
	retrieving the personal information by:
		(i) reading the special personal information from the second area  (note paragraph [0020], encrypted data is read from memory); and
		(ii) applying the identifying information to the special personal information (note paragraphs [0004] and [0020], decryption key is applied to encrypted data read from memory).

	Asnaashari differs from the claimed invention in that they fail to teach:
	associating personal information with computer identifying information to provide special personal information;
	 (ii) applying the computer identifying information to the special personal information

	Yuen teaches:
	associating personal information with computer identifying information to provide special personal information (note paragraphs [0083]-[0084], computer signature, i.e. computer identifying information, is used to setup encryption of user data on the storage device);
	 (ii) applying the computer identifying information to the special personal information (note paragraphs [0083]-[0084], computer signature, i.e. computer identifying information, is used to setup decryption of user data on the storage device)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).


	For claim 45, the combination of Asnaashari and Yuen teaches claim 43 wherein in connection with each mobile electronic device: the first area comprises a read-only partition (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); and the second area comprises a read-write partition (note paragraphs [0015] and [0020] of Asnaashari, user data partition is read-write).

	For claim 47, the combination of Asnaashari and Yuen teaches claim 43 wherein the personal information comprises personal financial data (note paragraphs [0002] and [0015] of Asnaashari, user data partition stores personal user data, e.g. financial data).

	For claim 48, the combination of Asnaashari and Yuen teaches claim 43 wherein each mobile electronic device comprises a dedicated storage device (note paragraph [0069] of Yuen, USB removable data storage device; paragraph [0011] of Asnaashari, storage device).

	For claim 49, the combination of Asnaashari and Yuen teaches claim 48 wherein the dedicated storage device comprises a USB thumb drive (note paragraphs [0019] and [0069] of Yuen, USB removable pen data storage device). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen. It would have been obvious because a simple substitution of one known element (USB pen drive of Yuen) for another (USB smart card of Asnaashari) would yield the predictable results of a USB pen storage device (Yuen) with a read-only system partition (Asnaashari) and a user data partition (Asnaashari) encrypted with computer identifying information (Yuen).


	For claim 54, the combination of Asnaashari and Yuen teaches claim 43 wherein associating the personal information with the computer identifying information to provide the special personal information comprises encrypting the personal information using the computer identifying information as the encryption password (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup encryption of user data on the storage device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).



	For claim 55, the combination of Asnaashari and Yuen teaches claim 43 wherein applying computer identifying information to the special personal information comprises decrypting the special authentication data using the computer identifying information (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup decryption of user data on the storage device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).


	For claim 59, the combination of Asnaashari and Yuen teaches claim 43 wherein the computer identifying information is unique to a corresponding host computer (note paragraphs [0077] and [0095] of Yuen, host hardware identifiers include MAC address and CPU serial number) such that the personal information of each mobile device is locked to a particular host computer due to the computer identifying information (note paragraphs [0081]-[0082] of Yuen, computer identifying information is included in signature which is compared with particular signature for authentication, i.e. information on device is locked to particular host computer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).


	For claim 60, the combination of Asnaashari and Yuen teaches claim 43 wherein any changes to the first area are lost when the host computer is powered off or rebooted (note paragraph [0016] of Asnaashari, private system partition is read-only; host system memory, i.e. memory where changes are made while application instructions are executed, is volatile and lost when host is turned off); and the personal information of the second area is persistent between reboots and power cycles of the host computer (note paragraph [0015] of Asnaashari, storage device is non-volatile memory that stores user data even when system is off).

	For claim 61, the combination of Asnaashari and Yuen teaches claim 43 wherein the personal information is encrypted via the Advanced Encryption Standard (AES) with 128 or more bit encryption keys with a cypher block chaining mode of operation (note paragraphs [0011] and [0013] of Asnaashari, AES encryption; note paragraphs [0007] and [0126] of Yuen, AES-256).

	For claim 62, the combination of Asnaashari and Yuen teaches claim 43 wherein the computer identifying information comprises a unique hardware identifier (note paragraphs [0077] and [0095] of Yuen, host hardware identifiers include MAC address and CPU serial number).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).


	For claim 63, the combination of Asnaashari and Yuen teaches claim 62 wherein the unique hardware identifier comprises a CPU serial number and/or network MAC address associated with a corresponding computer (note paragraphs [0077] and [0095] of Yuen, host hardware identifiers include MAC address and CPU serial number).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the storage device with separate partitions for private system data and user personal data of Asnaashari and the storage device that uses host system identification for encryption of Yuen to form a combination where an encryption key is constructed using a computer signature. One of ordinary skill would have been motivated to combine Asnaashari and Yuen because it would increase security to limit the portable storage device to use with authorized computers (note paragraph [0019] of Yuen).



9.	Claims 44, 46, 56-58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari and Yuen as applied to claim 43 above, and further in view of Manchester et al. (U.S. Patent Application Publication 2005/0198221; hereafter “Manchester”).
	For claim 44, the combination of Asnaashari and Yuen teaches claim 43 wherein the first area comprises a locked down system area (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area)

	The combination of Asnaashari and Yuen differs from the claimed invention in that they fail to teach:
	the personal information comprises authentication data.

	Manchester teaches:
	the personal information comprises authentication data (note paragraphs [0027]-[0028] and [0041], wireless network security keys, i.e. authentication data, are stored encrypted on a USB drive).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari).


	For claim 46, the combination of Asnaashari, Yuen and Manchester teaches claim 43 wherein the personal information comprises password, wallet or key data (note paragraphs [0027]-[0028] and [0041] of Manchester, wireless network security keys are stored encrypted on a USB drive).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari).


	For claim 56, the combination of Asnaashari, Yuen and Manchester teaches claim 43 wherein the personal information comprises a wireless local area network password (note paragraphs [0027]-[0028] and [0041] of Manchester, wireless network security keys are stored encrypted on a USB drive).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari).


10.	Claims 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari and Yuen as applied to claim 43 above, and further in view of MeiHong et al. (“A USB Flash Disk-Based Model of Mobile TPM with Mass Storage”; hereafter “MeiHong”).
	For claim 50, the combination of Asnaashari and Yuen teaches claim 43 wherein the first area comprises a locked down system area (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); 

	The combination of Asnaashari and Yuen differs from the claimed invention in that they fail to teach:
	the authentication area is no more than 10MB in size.

	MeiHong teaches:
	the authentication area is no more than 10MB in size (note III. Partition of USB flash disk, Table I, Secret partition storing sensitive information of the user can be any capacity, i.e. no more than 10MB in size).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the partitions of a USB drive being any capacity, i.e. no more than 10MB in size, of MeiHong. It would have been obvious to one of ordinary skill to try an authentication area partitions of various sizes including a partition of no more than 10MB because there would have been a finite number (i.e. partition sizes that add up to the total size of the storage drive) of identified, predictable solutions, with a reasonable expectation of success (a USB storage drive with partitions that have adequate size for the needs of the data to be stored in them).


	For claim 51, the combination of Asnaashari, Yuen and MeiHong teaches claim 43 wherein the first area comprises a locked down system area (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); and the authentication area is no more than 5 MB in size (note III. Partition of USB flash disk of MeiHong, Table I, Secret partition storing sensitive information of the user can be any capacity, i.e. no more than 5MB in size).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the partitions of a USB drive being any capacity, i.e. no more than 10MB in size, of MeiHong. It would have been obvious to one of ordinary skill to try an authentication area partitions of various sizes including a partition of no more than 10MB because there would have been a finite number (i.e. partition sizes that add up to the total size of the storage drive) of identified, predictable solutions, with a reasonable expectation of success (a USB storage drive with partitions that have adequate size for the needs of the data to be stored in them).


11.	Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari and Yuen as applied to claim 43 above, and further in view of Zachey (U.S. Patent Application Publication 2016/0204940).
	For claim 52, the combination of Asnaashari and Yuen teaches claim 43 wherein the first area comprises a locked down system area (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); 

	the combination of Asnaashari and Yuen differs from the claimed invention in that they fail to teach:
	the authentication area is greater than 1MB in size.

	Zachey teaches:
	the authentication area is greater than 1MB in size (note paragraph [0020], partitions are greater than 1MB in size).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the partitions of a USB drive being different sizes of Zachey. It would have been obvious to one of ordinary skill to try an authentication area partitions of various sizes including a partition of greater than 1MB because there would have been a finite number (i.e. partition sizes that add up to the total size of the storage drive) of identified, predictable solutions, with a reasonable expectation of success (a USB storage drive with partitions that have adequate size for the needs of the data to be stored in them).



	For claim 53, the combination of Asnaashari, Yuen and Zachey teaches claim 43 wherein the first area comprises a locked down system area (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); and the operating system area is greater than 400MB in size (note paragraph [0020] of Zachey, partitions are greater than 400MB in size).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the partitions of a USB drive being different sizes of Zachey. It would have been obvious to one of ordinary skill to try an authentication area partitions of various sizes including a partition of greater than 1MB because there would have been a finite number (i.e. partition sizes that add up to the total size of the storage drive) of identified, predictable solutions, with a reasonable expectation of success (a USB storage drive with partitions that have adequate size for the needs of the data to be stored in them).


12.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari and Yuen as applied to claim 43 above, and further in view of Giobbi (U.S. Patent Application Publication 2014/0337920).
	For claim 64, the combination of Asnaashari and Yuen differs from the claimed invention in that they fail to teach:
	wherein the personal information comprises an electronic wallet

	Giobbi teaches:
		wherein the personal information comprises an electronic wallet (note paragraphs [0031], [0081]-[0082] of Giobbi, secure element SE is a thumb drive with a wallet module).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the e-wallet storing of financial data on a USB drive of Giobbi. It would have been obvious because a simple substitution of one known element (storing a wallet module on a USB drive of Giobbi) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing a wallet module (Giobbi) in an encrypted form that requires a device signature (Yuen) in a partition separate from the system partition (Asnaashari).



13.	Claims 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari and Yuen as applied to claim 43 above, and further in view of Adams (U.S. Patent Application Publication 2018/0083932).
	For claim 65, the combination of Asnaashari and Yuen differs from the claimed invention in that they fail to teach:
	wherein the personal information comprises a block- chain private key.

	Adams teaches:
	wherein the personal information comprises a block- chain private key (note paragraphs [0042] and [0046], USB flash drive stores private key used in blockchain transaction).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of private keys on a USB drive of Adams. It would have been obvious because a simple substitution of one known element (storing private keys on a USB drive of Adams) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing private keys (Adams) in an encrypted form that requires a device signature (Yuen) in a partition separate from the system partition (Asnaashari).


	For claim 66, the combination of Asnaashari, Yuen and Adams teaches claim 65 wherein the personal information comprises a block- chain private key for electronic money (note paragraph [0046] of Adams, private key is used for crypto-currency transaction).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of private keys on a USB drive of Adams. It would have been obvious because a simple substitution of one known element (storing private keys on a USB drive of Adams) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing private keys (Adams) in an encrypted form that requires a device signature (Yuen) in a partition separate from the system partition (Asnaashari).


	For claim 67, the combination of Asnaashari, Yuen and Adams teaches claim 43 wherein the personal information comprises a private key (note paragraph [0042] of Adams, USB device stores private key).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of private keys on a USB drive of Adams. It would have been obvious because a simple substitution of one known element (storing private keys on a USB drive of Adams) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing private keys (Adams) in an encrypted form that requires a device signature (Yuen) in a partition separate from the system partition (Asnaashari).


14.	Claims 57-58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Asnaashari, Yuen and Manchester as applied to claims 43 and 56 above, and further in view of Zachey.
	For claim 57, the combination of Asnaashari, Yuen and Manchester teaches claim 56, 
	when the computer identifying information corresponds with the computer  (note paragraph [0086] of Yuen, after computer signature authentication, read operations to the user data storage are allowed), automatically logging onto the associated wireless local area network using the wireless local area password (note paragraphs [0028] and [0038] of Manchester, wireless network setting are automatically loaded to start communication).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari) where a device with the correct signature (Yuen) can decrypt and access the wireless network security keys (Manchester).


	The combination of Asnaashari, Yuen and Manchester differs from the claimed invention in that they fail to teach:
	wherein the first area comprises a locked down operating system area; the second area comprises an authentication area; and the method includes, in connection with each mobile electronic device, booting a computer using the operating system area 

	Zachey teaches:
	wherein the first area comprises a locked down operating system area (note paragraph [0042], operating system partition is read-only); the second area comprises an authentication area (note paragraphs [0020] and [0023], access to user files in second partition requires access level and/or password, i.e. authentication area); and the method includes, in connection with each mobile electronic device, booting a computer using the operating system area (note paragraph [0038], operating system is booted from USB device)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari, Yuen and Manchester and booting from and operating system partition of Zachey. It would have been obvious because a simple substitution of one known element (storing an operating system in a partition of the storage drive of Zachey) for another (storing system applications in a partition of the storage drive of Asnaashari) would yield the predictable results of a system partition (Asnaashari) that stores an operating system to boot from (Zachey) to access the encrypted user data.



	For claim 58, the combination of Asnaashari, Yuen, Manchester and Zachey teaches claim 56 wherein the first area comprises a locked down operating system area (note paragraph [0042] of Zachey, operating system partition is read-only); the second area comprises an authentication area (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); the operating system area comprises a read- only partition (note paragraph [0042] of Zachey, operating system partition is read-only) and the authentication area comprises a read- write partition (note paragraphs [0015] and [0020] of Asnaashari, user data partition is read-write); and the method includes associating the wireless local area network password (note paragraphs [0027]-[0028] and [0041] of Manchester, wireless network security keys are stored encrypted on a USB drive) with the computer identifying information to provide the special authentication data comprises encrypting the wireless local area network password using the computer identifying information as the password (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup encryption of user data on the storage device); and applying computer identifying information to the special authentication data comprises decrypting the special authentication data using the computer identifying information (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup decryption of user data on the storage device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari) where a device with the correct signature (Yuen) can decrypt and access the wireless network security keys (Manchester).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari, Yuen and Manchester and booting from and operating system partition of Zachey. It would have been obvious because a simple substitution of one known element (storing an operating system in a partition of the storage drive of Zachey) for another (storing system applications in a partition of the storage drive of Asnaashari) would yield the predictable results of a system partition (Asnaashari) that stores an operating system to boot from (Zachey) to access the encrypted user data.


	For claim 68, the combination of Yuen, Zachey and Manchester teaches claim 43, wherein each mobile electronics device is a USB devices having a first partition  and a second partition (note paragraph [0015] of Asnaashari, memory is divided into partitions); wherein each first storage area is in the respective first partition and each second storage area is in the respective second partition (note paragraph [0015] of Asnaashari, private partition and user data partition); wherein each first partition stores an operating system configured to be loaded upon booting a computer using the USB device (note paragraph [0038] of Zachey, operating system is booted from USB device); each first partition being a read only partition (note paragraph [0015] of Asnaashari, memory is divided into partitions including read-only partition); each second partition being a read-write partition (note paragraphs [0018]-[0019] of Asnaashari, access to user files in second partition requires access level and/or password, i.e. authentication area); wherein in connection with each USB device: encrypting WIFI network password data (note paragraphs [0027]-[0028] and [0041] of Manchester, wireless network security keys are stored encrypted on a USB drive) with computer identifying information that uniquely identifies a computer to provide encrypted WIFI network authentication data (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup encryption of user data on the storage device); storing the encrypted WIFI network authentication data in the second partition (note paragraph [0086] of Yuen, after authentication, write operations to the user data storage are allowed); and retrieving said WIFI network password data by: (i) reading the encrypted WIFI network authentication data from the second partition (note paragraph [0086] of Yuen, after authentication, read operations to the user data storage are allowed); and (ii) applying the computer identifying information to the encrypted WIFI network authentication data by using the computer identifying information as a decryption password (note paragraphs [0083]-[0084] of Yuen, computer signature, i.e. computer identifying information, is used to setup decryption of user data on the storage device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari and Yuen and the storing of wireless network security keys on a USB drive of Manchester. It would have been obvious because a simple substitution of one known element (storing wireless network security keys on a USB drive of Manchester) for another (storing personal financial and medical files on a USB drive of the combination of Asnaashari and Yuen) would yield the predictable results of storing wireless network security keys (Manchester) in an encrypted form that requires a device signature (Yuen) in a user data partition separate from the system partition (Asnaashari) where a device with the correct signature (Yuen) can decrypt and access the wireless network security keys (Manchester).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Asnaashari, Yuen and Manchester and booting from and operating system partition of Zachey. It would have been obvious because a simple substitution of one known element (storing an operating system in a partition of the storage drive of Zachey) for another (storing system applications in a partition of the storage drive of Asnaashari) would yield the predictable results of a system partition (Asnaashari) that stores an operating system to boot from (Zachey) to access the encrypted user data.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Price et al. (U.S. Patent Application Publication 2012/0131336) teaches a portable storage device with an encrypted partition that associates computer identifying information with the user data for encryption of the user data stored on the device (note paragraphs [0029] and [0032]).

Sobol et al. (U.S. Patent Application Publication 2013/0074178) taches a portable storage device with a read-only system partition and a user data partition (note paragraphs [0029]-[0031]).

Chow et al. (U.S. Patent Application Publication 2008/0082813) teaches a portable USB device with operating system partitions and a user data partition (note Fig. 3).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438